Citation Nr: 1815562	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-36 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits based on service connection for the cause of the Veteran's death.

2.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Gregory D. Keechum, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to August 1966 in the United States Navy.  He died in August 2011, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In November 2017, the appellant and her daughter testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's cause of death is related to his service-connected asthmatic bronchitis.  

2.  The award of DIC based on service connection for the cause of the Veteran's death provides a greater benefit than a nonservice-connected death pension.



CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C. §§ 101, 1310, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.25, 3.59, 3.102, 3.159, 3.312 (2017).

2.  As a greater DIC benefit is being awarded, the appeal for entitlement to nonservice-connected death pension is dismissed as moot.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.701, 3.702 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the immediate cause of the Veteran's death was a self-inflicted gunshot wound.  The evidence indicates that the Veteran committed suicide after being discharged from the hospital for multiple medical problems.  The appellant maintains that her husband became severely depressed and despondent as a result of his service-connected asthmatic bronchitis and realization that his condition would not improve.  For the reasons explained below, and resolving reasonable doubt her in her favor, the Board finds that service connection for the cause of the Veteran's death is warranted.

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C. § 1310.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.  

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

As noted above, the Veteran was service connected for asthmatic bronchitis at the time of his death, which was evaluated as 100 percent disabling.  He was also receiving special monthly compensation based on the need for aid and attendance.  

The appellant testified that the Veteran's condition progressively worsened to the point where he needed oxygen 24/7.  She stated he became increasingly more depressed during the year before his death as he was unable to bathe himself or do much except sit in his chair.  She stated that he became severely depressed during the hospitalization prior to his death.  She indicated that he was unable to use the bathroom by himself and stated that "he wasn't worth killing."  She noted that before he was discharged, he asked the doctor whether he was going to get any better and was told that he would not.  After returning home, he stated that "if he had a pill that would take his life he would take it" and that "he wasn't worth anything anymore."  

The appellant's daughter, a registered nurse, stated that the Veteran's quality of life was very poor towards the end.  He could not walk from his chair to the bathroom without being out of breath and completely winded.  She noted that he had significant depression as a result of his inability to function.  She stated that on the day of death, she was trying to go through his medications and her father was extremely anxious and kept repeating "I can't breathe" and "I'm not going to get better."  She stated that she could not calm him down because he was so out of breath and that she believed that her father's taking of his own life was directly related to the fact he could not breathe.  

A private physician who treated the Veteran, Dr. M.H., indicated that the Veteran was hospitalized for an acute exacerbation of his chronic obstructive pulmonary disease (COPD), possible pneumonia, congestive heart failure, and pulmonary hypertension.  He stated that the Veteran had fluid build-up that became progressively worse and required ICU hospitalization.  He eventually improved and went home, but decided to take his own life after a few hours of getting home.  The physician noted that the Veteran's condition had become more and more disabling and debilitating to him, and that this caused him to have significant depression, ultimately causing him to take his own life.  

A September 2014 VA examiner reviewed the claims file and opined that the Veteran's death was less likely than not proximately due to or the result of service-connected disability.  The examiner noted that the Veteran had multiple medical conditions that were debilitating, including oxygen dependent COPD.  She noted that bronchial asthma was a condition produced by inflammation in the airways causing reversible bronchospasm and that the Veteran's pulmonary function test results were more consistent with his nonservice-connected COPD (i.e., no significant improvement in airflow reduction with bronchodilator).  She opined that it was more likely that depression, if present, was related to the Veteran's nonservice-connected conditions, which were more debilitating.

The Board notes, however, that the Veteran was service-connected for asthmatic bronchitis, not just bronchial asthma.  Thus, the September 2014 VA examiner's opinion was based on an inaccurate factual premise.  The evidence shows that he was treated for both asthma and chronic bronchitis, i.e., asthmatic bronchitis.  Thus, the Board finds the examiner's opinion lacks probative value.

The evidence does reflect that the Veteran had a significant smoking history, which, as noted by the May 1997 VA examiner, may have been a component of his lung disease with emphysema.  However, the May 1997 VA examiner cited medical literature that characterized asthma, emphysema, chronic bronchitis, bronchiectasis and related conditions as types of COPDs.  Furthermore, the February 2009 VA examiner (for aid and attendance) opined that the Veteran's lung disease severely limited his activities of daily living, but not differentiate his service-connected lung disease from any tobacco-related lung disease.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The Board notes that compensation shall not be paid for disability resulting from a veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C. §§ 105, 1110; 38 C.F.R. § 3.301.  In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind is incapable of forming intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  It is a constant requirement for favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302(a).

Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequence of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide.  The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness.  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  38 C.F.R. § 3.302(b).

In light of the medical and lay evidence of depression, and resolving all reasonable doubt in the appellant's favor, the Board finds that the Veteran had depression as a result of his service-connected asthmatic bronchitis.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Although the Veteran was not service connected for depression during his lifetime, in the context of suicide, 38 C.F.R. § 3.302 does not require that a determination of service connection for a mental disorder be made prior to the Veteran's death to establish service connection for mental unsoundness.  DeLaRosa v. Peake, 515 F.3d 1319, 1323 (Fed. Cir. 2008). 

Considering the above, and affording the appellant the benefit of the doubt, the Board finds that the immediate cause of the Veteran's death was an acquired psychiatric disorder etiologically related to his service-connected disability; service connection for the Veteran's cause of death is therefore warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Finally, the Board acknowledges that the appellant has initiated an appeal with respect to her claim for nonservice-connected death pension.  In the present case, DIC benefits under 38 U.S.C. § 1310 are being granted based upon a service-connected cause of death.  As an award of DIC benefits is the greater benefit, the claim for nonservice-connected death pension is considered moot, and is therefore dismissed.  See 38 C.F.R. § 3.151 (2017) (a claim may be considered for compensation or pension, but the greater benefit will be awarded unless the claimant requests otherwise); see also 38 U.S.C. §§ 1310 (2012). 


ORDER

Entitlement to DIC on the basis of service connection for the cause of the Veteran's death is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

The appeal seeking entitlement to nonservice-connected death pension is dismissed. 




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


